UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2014 CLEAR CHANNEL CAPITAL I, LLC (Exact name of registrant as specified in its charter) Delaware 333-158279-36 27-0263715 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 200 East Basse Road San Antonio, Texas 78209 (Address of principal executive offices) Registrant’s telephone number, including area code: (210)822-2828 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 24, 2014, CC Media Holdings, Inc., our indirect parent, and Clear Channel Outdoor Holdings, Inc., our indirect subsidiary, issued press releases announcing their financial results for the quarter ended March 31, 2014. Copies of the press releases are furnished herewith as Exhibits 99.1 and 99.2, and are incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release issued by CC Media Holdings, Inc. on April 24, 2014 (Incorporated by reference to Exhibit 99.1 to CC Media Holdings, Inc.’s Current Report on Form 8-K filed on April 24, 2014) Press Release issued by Clear Channel Outdoor Holdings, Inc. on April 24, 2014 (Incorporated by reference to Exhibit 99.1 to Clear Channel Outdoor Holdings, Inc.’s Current Report on Form 8-K filed on April 24, 2014) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEAR CHANNEL CAPITAL I, LLC Date: April 24, 2014 By: /s/ Scott D. Hamilton Scott D. Hamilton Senior Vice President, Chief Accounting Officer and Assistant Secretary Exhibit Index Exhibit No. Description Press Release issued by CC Media Holdings, Inc. on April 24, 2014 (Incorporated by reference to Exhibit 99.1 to CC Media Holdings, Inc.’s Current Report on Form 8-K filed on April 24, 2014) Press Release issued by Clear Channel Outdoor Holdings, Inc. on April 24, 2014 (Incorporated by reference to Exhibit 99.1 to Clear Channel Outdoor Holdings, Inc.’s Current Report on Form 8-K filed on April 24, 2014)
